United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-1847
                                  ___________

Troy J. Daigle,                        *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Hartford Life and                      *
Accident Insurance Company,            * [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: December 2, 2011
                               Filed: December 7, 2011
                                ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Troy J. Daigle appeals the district court’s1 order granting Hartford Life and
Accident Insurance Company’s (Hartford’s) cross-motion for judgment on the
administrative record in this Employment Retirement Income Security Act (ERISA)
lawsuit. Upon de novo review, see Menz v. Procter & Gamble Health Care Plan, 520
F.3d 865, 869 (8th Cir. 2008), we find no abuse of discretion in the decision to
terminate Daigle’s long-term disability benefits. See Green v. Union Sec. Ins. Co.,

      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
646 F.3d 1042, 1050 (8th Cir. 2011) (stating an administrator’s decision should be
affirmed if it is reasonable, i.e., supported by substantial evidence; decision is
reasonable if reasonable person could have—not would have—reached similar
decision, given evidence before him). Contrary to Daigle’s assertions on appeal,
Hartford was not required to conduct an independent medical examination. See
Rutledge v. Liberty Life Assurance Co. of Boston, 481 F.3d 655, 661 (8th Cir. 2007)
(stating an ERISA plan administrator need not order independent medical
examination when insured’s supporting evidence is facially insufficient); see also
Manning v. Am. Republic Ins. Co., 604 F.3d 1030, 1041 (8th Cir. 2010) (concluding
it is not unreasonable for plan administrator to base denial of benefits on lack of
objective evidence). Further, as to Hartford’s reliance on the opinions of two
reviewing orthopedic physicians concerning Daigle’s functionality, Hartford was not
required to accord special weight to the opinions of Daigle’s primary care physicians,
see Midgett v. Washington Group Int’l Long Term Disability Plan, 561 F.3d 887, 897
(8th Cir. 2009), especially where they appeared to be based mostly on his subjective
reports. Finally, it was reasonable for Hartford to use videotape surveillance to
observe Daigle’s condition, see Green, 646 F.3d at 1052 (stating video evidence need
not conclusively establish a claimant can work full time, but it does provide another
form of objective evidence upon which an ERISA plan administrator may base its
claims determination); furthermore, this was only one piece of the evidence Hartford
cited in its decision.

      The district court is affirmed.
                       ______________________________




                                         -2-